       Case 8:19-cv-00265-TJM-CFH Document 1 Filed 02/25/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK

  United States of America,

                              Plaintiff,

                v.                                   Civil Action No.: 8:19-CV-265 [TJM/CFH]

  One 24-Foot Hydro Yacht, hull no.
  YCU00082K141024, and one aluminum
  beam boat trailer,

                              Defendants.


                     VERIFIED COMPLAINT FOR FORFEITURE IN REM

       The United States of America brings this verified complaint for forfeiture in rem against

the above-captioned assets (the “defendant property”) and alleges as follows:

                                  NATURE OF THE ACTION

       This is an action in rem brought pursuant to 19 U.S.C. §§ 1703(a), 1595a(a), and Rule G

of the Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions.

Forfeiture is sought of the 24-foot hydro yacht as a vessel fitted for the purpose of being employed

to defraud the revenue of the United States or to smuggle merchandise into the United States or

into the territory of a foreign government. Forfeiture is sought of the trailer as a thing used in, to

aid in, or to facilitate the importation, bringing in, unlading, landing, removal, concealing,

harboring or transportation of an article introduced, or attempted to be introduced, into the United

States contrary to law.

                                           THE PARTIES

       1.      Plaintiff is the United States of America.
       Case 8:19-cv-00265-TJM-CFH Document 1 Filed 02/25/19 Page 2 of 6



       2.       The defendants in this case, which are in the custody of the United States, are one

24-foot Hydro Yacht vessel and one aluminum beam boat trailer.

                                 JURISDICTION AND VENUE

       3.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1345 and 1355.

       4.       This Court has in rem jurisdiction over the defendant property pursuant to 28 U.S.C.

§ 1355(b)(1).

       5.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1355 and 1395.


                                              FACTS

       6.       Clyde Cree, the documented owner of the vessel at issue in this case, has previously

pleaded guilty to drug trafficking in Canada and is a wanted fugitive in the United States. On

November 9, 2016, he was arrested by the Akwesasne Mohawk Police Service for smuggling drugs

along the Snye Channel in Quebec using a 24-foot Hydro Yacht equipped with twin 300-

horsepower 2010 Evinrude E-Tec engines. At the time of his arrest, Clyde Cree was in possession

of 50 pounds of marijuana. Canadian authorities seized both the drugs and the vessel.

       7.       This case involves another 24-foot Hydro Yacht, owned by Clyde Cree, equipped

with twin 300-horsepower 2010 Evinrude E-Tec engines (hereinafter, “Clyde Cree’s yacht”).

       8.       Clyde Cree’s yacht has several features common to smuggling vessels.

                a)     It has a low observable color scheme – a light gray gel coat – making it

difficult to see during the day or night.

                b)     It lacks a stern pole light, which is typical for smuggling boats as they tend

to operate at night and without proper lighting to avoid detection.
       Case 8:19-cv-00265-TJM-CFH Document 1 Filed 02/25/19 Page 3 of 6



                 c)     It is equipped with twin 300-horsepower Evinrude E-Tec engines, which

are more powerful that engines typically found on recreational boats of this size.

                 d)     It has an open deck, center console design with a two-person leaning post,

which provides ample space to load, carry, and unload large volumes of cargo.

                 e)     It is outfitted with a 100-gallon fuel tank. Legitimate boat builders typically

equip passenger vessels with much smaller fuel tanks for balance and safety purposes.

       9.        Clyde Cree’s yacht, equipped as it was, would not have been viable as a fishing or

pleasure boat.

                 a)     Despite being 24-feet in length, it lacks cushioned seating, forward/aft grab

rails, and other comforts and safety features typically found on passenger vessels.

                 b)     It has no accommodations or rigging for recreational/sport fishing usage

and, when seized, authorities found no fishing or recreational gear on board.

       10.       Clyde Cree’s yacht also had significant damage to the keel and lower bow areas

suggesting that it had hit one or more hard objects while operating in shallow water at high speed

in reverse.

       11.       Clyde Cree’s yacht does not appear to have been registered with any federal, state,

local, or tribal government.

       12.       The trailer seized with Clyde Cree’s yacht does not appear to have been registered

with any federal, state, local, or tribal government.

       13.       Smugglers seldom register vessels and trailers to avoid a paper trail of ownership

in case the items are encountered or seized by law enforcement.

       14.       Clyde Cree’s yacht was impounded by the St. Regis Mohawk Tribal Police in late

April 2017, as stolen property that no one established ownership of to the satisfaction of tribal
       Case 8:19-cv-00265-TJM-CFH Document 1 Filed 02/25/19 Page 4 of 6



authorities. The St. Regis Mohawk Tribal Police turned the vessel over to the U.S. Department of

Homeland Security (DHS) based on DHS’s belief that the vessel – which is identical in all material

respects to the one authorities seized from Clyde Cree five months prior – was used to smuggle

contraband into the United States.

       15.     On April 9, 2017, at approximately 7:56 p.m., a Royal Canadian Mounted Police

(RCMP) marine unit vessel received an alert from Canadian law enforcement aircraft that Clyde

Cree’s yacht had been spotted traveling eastbound at a high rate of speed on the St. Lawrence

River near the south side of Hamilton Island, Ontario. The vessel, which was not displaying

navigation lights, appeared to be carrying several garbage bags.

       16.     Five minutes later, at approximately 8:01 p.m., the RCMP observed the same vessel

traveling eastbound, without displaying navigation lights, near Ross Island, Ontario.

       17.     At approximately 8:53 p.m., the RCMP observed Clyde Cree’s yacht with two

persons on-board along the Canadian shoreline. Shortly thereafter, the RCMP witnessed several

bags being offloaded from the vessel into a van. When the RCMP attempted to intervene, the

vessel backed away from the shoreline.

       18.     As a RCMP marine unit attempted to stop the vessel, Clyde Cree’s yacht collided

with the RCMP marine unit causing damage to both boats. Clyde Cree’s yacht fled with two

passengers onboard.

       19.     RCMP recovered contraband bulk tobacco on the land near the van and in the water.

       20.     Canadian law enforcement aircraft observed Clyde Cree’s yacht as it fled the scene

and crossed into the United States and made landing at the end of Tony Barnes Road, in

Akwesasne, New York.
       Case 8:19-cv-00265-TJM-CFH Document 1 Filed 02/25/19 Page 5 of 6



       21.     On July 21, 2018 Clyde Cree’s brother, Kenneth Cree, filed an administrative claim

for Clyde Cree’s yacht and trailer. On the claim form, which was filed under penalty of perjury,

Kenneth Cree wrote that he is the “sole owner” of both items. In support of his claim, Kenneth

Cree attached a document, dated December 7, 2014, and entitled “CERTIFICATE OF ORIGIN

FOR WATERCRAFT.” That document, which is attached hereto as Exhibit A, actually identifies

“Clyde V. Cree” (i.e., Kenneth Cree’s fugitive brother) as the sole owner of the 24-foot Hydro

Yacht bearing hull number YCU00082K141024.

                                         CONCLUSION

       22.     As required by Supplemental Rule G(2)(f), the facts set forth above support a

reasonable belief that the government will be able to meet its burden of proof at trial.

       WHEREFORE, pursuant to Supplemental Rule G, plaintiff the United States of America,

respectfully requests that the Court:

       (1)     Issue a Warrant of Arrest In Rem, in the form submitted with this Complaint;

       (2)     Direct any person having any claim to the defendant property to file and serve their

Verified Claims and Answers as required by 18 U.S.C. § 983(a)(4) and Supplemental Rule G;

       (3)     Enter judgment declaring the defendant property to be forfeited and condemned to

the use and benefit of the United States; and

       (4)     Award such other and further relief to the United States as it deems proper and just.

 Dated: February 25, 2019                         Respectfully Submitted,

                                                  GRANT C. JAQUITH
                                                  United States Attorney

                                          By:     /s/ Adam J. Katz
                                                  Adam J. Katz
                                                  Assistant United States Attorney
                                                  Bar Roll No. 515310
Case 8:19-cv-00265-TJM-CFH Document 1 Filed 02/25/19 Page 6 of 6
Case 8:19-cv-00265-TJM-CFH Document 1-1 Filed 02/25/19 Page 1 of 2




                        EXHIBIT A
Case 8:19-cv-00265-TJM-CFH Document 1-1 Filed 02/25/19 Page 2 of 2
                              Case 8:19-cv-00265-TJM-CFH Document 1-2 Filed 02/25/19 Page 1 of 1
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                                 One 24-Foot Hydro Yacht, hull no.
UNITED STATES OF AMERICA                                                                                         YCU00082K141024, and one aluminum beam boat trailer

      (b) County of Residence of First Listed Plaintiff               Albany                                    County of Residence of First Listed Defendant                Essex
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Adam J. Katz, Assistant U.S. Attorney (518) 431-0247
United States Attorney's Office, 445 Broadway,
Albany, New York 12207
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                              19 USC 1703(a) and 1595a(a)
 VI. CAUSE OF ACTION Brief description of cause:

 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   02/25/2019                                                             s/Adam J. Katz
 FOR OFFICE USE ONLY

     RECEIPT #   WAIVED AMOUNT                                                 APPLYING IFP                                       JUDGE    TJM                    MAG. JUDGE            CFH
